Name: Commission Decision of 28 October 1980 approving a Belgian programme for marketing and processing potatoes pursuant to Council Regulation (EEC) No 355/77 (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-12-31

 Avis juridique important|31980D119680/1196/EEC: Commission Decision of 28 October 1980 approving a Belgian programme for marketing and processing potatoes pursuant to Council Regulation (EEC) No 355/77 (Only the French and Dutch texts are authentic) Official Journal L 369 , 31/12/1980 P. 0013 - 0013****( 1 ) OJ NO L 51 , 23 . 2 . 1977 , P . 1 . COMMISSION DECISION OF 28 OCTOBER 1980 APPROVING A BELGIAN PROGRAMME FOR MARKETING AND PROCESSING POTATOES PURSUANT TO COUNCIL REGULATION ( EEC ) NO 355/77 ( ONLY THE DUTCH AND FRENCH TEXTS ARE AUTHENTIC ) ( 80/1196/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 355/77 OF 15 FEBRUARY 1977 ON COMMON MEASURES TO IMPROVE THE CONDITIONS UNDER WHICH AGRICULTURAL PRODUCTS ARE PROCESSED AND MARKETED ( 1 ), AND IN PARTICULAR ARTICLE 5 THEREOF , WHEREAS THE BELGIAN GOVERNMENT FORWARDED ITS PROGRAMME FOR THE MARKETING AND PROCESSING OF POTATOES ON 5 JUNE 1980 ; WHEREAS THE SAID PROGRAMME RELATES TO THE CREATION AND EXPANSION OF STORAGE , GRADING AND PACKAGING FACILITIES FOR POTATOES AND THE EXPANSION AND RATIONALIZATION OF POTATO PROCESSING WITH THE AIM OF ADAPTING PRODUCTION AND SALES TO MARKET REQUIREMENTS AS TO QUANTITY , QUALITY AND FORM OF SUPPLY AND THUS TO RAISE THE INCOMES OF POTATO GROWERS ; WHEREAS IT THEREFORE CONSTITUTES A PROGRAMME WITHIN THE MEANING OF ARTICLE 2 OF REGULATION ( EEC ) NO 355/77 ; WHEREAS THE PROGRAMME CONTAINS THE DETAILS REQUIRED UNDER ARTICLE 3 OF REGULATION ( EEC ) NO 355/77 , SHOWING THAT THE OBJECTIVES LAID DOWN IN ARTICLE 1 OF THE SAID REGULATION CAN BE ACHIEVED IN RESPECT OF THE POTATO SECTOR IN BELGIUM ; WHEREAS THE SCHEDULE FOR IMPLEMENTATION OF THE PROGRAMME DOES NOT EXCEED THE TIME LIMIT LAID DOWN IN ARTICLE 3 ( 1 ) ( G ) OF THE REGULATION ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON AGRICULTURAL STRUCTURE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE PROGRAMME FOR MARKETING AND PROCESSING POTATOES FORWARDED BY THE BELGIUM GOVERNMENT PURSUANT TO REGULATION ( EEC ) NO 355/77 ON 5 JUNE 1980 IS HEREBY APPROVED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE KINGDOM OF BELGIUM . DONE AT BRUSSELS , 28 OCTOBER 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT